                Case 1:15-cr-00379-PKC Document 206
                                                205 Filed 11/02/20
                                                          10/29/20 Page 1 of 1




                                                     October 29, 2020

                                   Sentencing is adjourned from November 10, 2020 to
Via ECF                            January 27, 2021 at 2:00 p.m. in Courtroom 11D.
                                   SO ORDERED.
Hon. P. Kevin Castel
                                   Dated: 10/2/2020
United States District Judge
United States Courthouse
500 Pearl Street
New York, New York 10007

               Re:    United States v. Juan Antonio Hernandez Alvarado
                      15 Cr. 379

Dear Judge Castel:

        I represent Mr. Hernandez Alvarado. I write to request that Mr. Hernandez Alvarado’s
sentencing, currently scheduled for November 10, be adjourned for approximately one month
based upon my previous discussions with the Court about access to my client. The government
is consenting to an adjournment. I believe this will be the last adjournment request, absent a
significant change in circumstances.

        Since our last discussion, I again have had extremely limited access to my client. I was
finally able to meet with him once in person, and I hope to do so again soon, unless the
circumstances of the pandemic change and affect Bureau of Prisons visiting policies.

        I am still unable to complete an appropriately thorough sentencing submission, though
that should be possible between November and December.

        As such, I am requesting an adjournment to December 3, 4, 7, 9, 10, 14, or a later date
at the Court’s convenience. Thank you again for your consideration.


                                                     Respectfully submitted,




                                                     Peter E. Brill
